Title: General Orders, 8 June 1776
From: Washington, George
To: 



Head Quarters, New-York, June 8th 1776.
Parole York.Countersign Hudson.


The Quarter-Master-General is to return the number of Spears, and intrenching Tools in his store.
The Brigadiers are to see that an exact return of the Spears, in their respective Brigades, and Posts, is also given in, and that a Report be fort[h]with made of the deficiencies of Arms and Accoutrements, wanting in each Regiment, distinguishing the kinds—These several returns are expected without delay.
The Colonels and commanding Officers of Regiments and Corps, are to make out pay-Abstracts for the month of April—These are to be carefully examined by the Brigadier under whom they serve, and the Pay Master-General before they are brought to the Commander in Chief [to] sign the warrants.
The Brigadier of the day is to make a report to the Commander in Chief in writing, (so soon as his tour of duty is ended) of the Guards, and all remarkable occurrences.
The charges made by Capt. Butler, against Lieut. Silas Walker of Col. Nixon’s Regiment, are to be laid before the General-Court-Martial now sitting, and the parties to attend with their Evidences when called for by the court.
Lieut. Van-Hook of Colonel McDougall’s regiment, charged with “Disobedience of orders”—to be tried by the General-Court-Martial now sitting. Also
Lieut. Ezekiel Oakley of Colonel McDougall’s Regiment, charged with “beating Sally Paterson, an Inhabitant of this town, on the head with a stick,” to be tried by the General Court Martial now sitting.

The different Charges against the several persons above mentioned, to be tried, to be given in immediately to the Judge Advocate, together with the names of the evidences—All Evidences are to give due attendance.
Colonels—Nixon’s, Varnum’s, Parsons’s, Little’s, Huntington’s, Webb’s and Arnolds Regiments, have never given a Return of their Arms and Accoutrements, altho’ ordered near a month since, ’tis expected they will be more particular in future—And as an alteration in the state of the arms and accoutrements, may have happened in some of the Regiments, who have sent in their Returns, by purchases of arms &c.: since; those Regiments are desired to furnish a fresh return, agreeable to the General Order above—specifying good, bad and wanting.
